Citation Nr: 0632586	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  98-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.



REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 until 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This matter was previously before the Board in August 1998 
and May 1999.  In the first instance, a remand was ordered to 
accomplish further development. On the latter occasion, a 
denial was issued.  However, that May 1999 denial was 
subsequently vacated by the U.S. Court of Appeals for 
Veterans Claims (Court) in a February 2001 Order which 
granted a Joint Motion for Remand and to Stay Further 
Proceedings. In order to comply with the Court order, an 
additional Board remand was issued in September 2001.  

The Board, in October 2003, again denied the veteran's claim.  
Subsequently, in January 2006, the Court vacated the Board's 
October 2003 denial and remanded the claim for additional 
development.  The veteran's claim is again before the Board 
for compliance with the Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in response to the Board's September 
2001 remand request, the RO requested that the National 
Personnel Records Center (NPRC) provide copies of the 
veteran's unit morning reports for the winter of 1955 to 
1956.  The record demonstrates that beginning in October 
2001, the RO made three separate requests for the veteran's 
unit morning reports.  Each time, the NPRC responded that it 
had searched the requested morning reports, but found no 
remarks indicating that the appellant had received treatment 
for an illness or injury during the winter of 1955 to 1956.  
However, in a March 2003 e-mail, a NPRC liaison indicated 
that:

[Morning Reports] occasionally include remarks 
pertaining to incidents occurring in a unit, 
but they were not intended to record that type 
of data; any search seeking to locate that 
type of data in unit records has a very 
limited chance of success.  (Army and AF unit 
history records were designed to record that 
info, but those records are not at NPRC.)

The Court, in it's January 2006 Memorandum Decision, stated 
that such response from the NPRC liaison, put the RO on 
notice of the possibility that the veteran's Army unit 
history records may aid in substantiating his claim for 
entitlement to service connection for residuals of frozen 
feet.  Thus, according to the Court, the RO was obligated 
pursuant to 38 U.S.C.A. § 5103A to make reasonable efforts to 
obtain the veteran's Army unit history records and or/ any 
other records that might corroborate the veteran's claim that 
he was treated for frostbite in service.

Therefore, in compliance with the Court's January 2006 
Memorandum Decision, the Board must remand the veteran's 
claim for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the issue on appeal, in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
residuals of frozen feet, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Attempt to obtain a copy of the 
veteran's Army unit history records, as 
well as any other information that could 
corroborate the veteran's claim, for the 
winter of 1955 to 1956, to determine 
whether the veteran was treated for 
frostbite while in service.  Such 
records should be associated with the 
veteran's claims file.

3.  The RO via the AMC should then 
determine whether the veteran suffered a 
cold injury or frostbite of his feet in 
the winter 1955- 56.  A memorandum 
reflecting the reasons and bases for this 
determination should be included in the 
claims file.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



